                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF TENNESSEE

 ANGELA STEWART,                                      )       CIVIL ACTION NO. 3:20-CV-00679
                                                      )       JURY DEMAND
 Plaintiff,                                           )
                                                      )
 v.                                                   )
                                                      )
                                                      )
                                                      )
 HEALTHCARE REVENUE                                   )
 RECOVERY GROUP, LLC,                                 )
                                                      )
 Defendant.                                           )



_____________________________________________________________________________________

   CONSENT MOTION FOR EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING
_____________________________________________________________________________________

           COME NOW, Plaintiff and Defendant Healthcare Revenue Recovery Group, LLC (“Defendant”)

and file this Consent Motion for Extension of Time to File a Responsive Pleading and would respectfully

show the Court the following:

           The current deadline to file a response is September 17, 2020. Defendant’s counsel has conferred

with counsel for Plaintiff and Plaintiff is agreeable to an extension of the deadline for Defendant to file a

responsive pleading through and including October 8, 2020 so that the parties may further explore the

possibility of reaching an early resolution of this matter.

           WHEREFORE, Plaintiff and Defendant jointly request this Court to enter an Order extending the

deadline for Defendant to file a responsive pleading to Plaintiff’s Complaint through and including October

8, 2020.

           A Proposed Order is attached hereto.




      Case 3:20-cv-00679 Document 14 Filed 09/17/20 Page 1 of 2 PageID #: 38
 DATED: September 17, 2020                         Respectfully submitted,


                                                   GORDON REES SCULLY MANSUKHANI, LLP

                                                   /s/Heather Gwinn Pabon
                                                   Heather Gwinn Pabon, BPR 25931
                                                   3401 Mallory Lane, Suite 120
                                                   Franklin, Tennessee 37067
                                                   Phone: (615) 772-9010
                                                   hgwinn@grsm.com

                                                   Attorney for Defendant
                                                   Healthcare Revenue Recovery Group, LLC



                                                   /s/Paul K. Guibao______
                                                   Paul K. Guibao, BPR 20467
                                                   242 Poplar Ave.
                                                   Memphis, TN 38103
                                                   Phone: (602) 445-9819
                                                   pguibao@ThompsonConsumerLaw.com

                                                   Attorney for Plaintiff
                                                   Angela Stewart




                                    CERTIFICATE OF SERVICE

         I, Heather M. Gwinn Pabon, do hereby certify that on September 17, 2020, I did cause a true and
correct copy of the within CONSENT MOTION FOR EXTENSION OF TIME TO FILE A RESPONSIVE
PLEADING to be filed and served electronically on all counsel of record, whom are indicated below, via
CM/ECF:

                                Paul K. Guibao
                                242 Poplar Ave.
                                Memphis, TN 38103
                                Telephone: (6020 445-9819
                                Email: PGuibao@ThompsonConsumerLaw.com



                                                        Signed: /s/ Heather Gwinn Pabon
                                                                 Heather Gwinn Pabon




     Case 3:20-cv-00679 Document 14 Filed 09/17/20 Page 2 of 2 PageID #: 39
